Citation Nr: 1037024	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case was previously before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's claims folder was 
subsequently transferred to the VA RO in New York, New York.  The 
appeal arises out of a February 2010 Board remand pursuant to the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) 
(requiring development when the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a service-connected disability for which an 
increased rating is sought).

In a July 2010 supplemental statement of the case issued by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC, the Veteran's claim for a TDIU due to 
service-connected disability was denied.  

In December 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A copy of the hearing transcript has been associated 
with the record.


FINDINGS OF FACT

1.  The Veteran has reported that he retired from his job at a 
transit authority in 1997, at age 50, and that he receives a 
pension from that employment.  He has also reported that he was 
unable to maintain a subsequent job as a security guard at the 
front desk of a nursing home because of his difficulties 
interacting with people.

2.  Service connection is currently established for posttraumatic 
stress disorder (PTSD), rated as 70 percent disabling; bilateral 
tinnitus, rated as 10 percent disabling; and malaria, rated as 
noncompensable.  The Veteran's combined evaluation is thus 70 
percent disabling.

3.  The Veteran's service-connected disabilities are not of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated April 2006, April 2008, June 2008, September 2008, 
and February 2010, provided to the Veteran before the October 
2006 rating decision, the March 2009 supplemental statement of 
the case, and the July 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  The Veteran was provided with such notice in February 
2010.  In this regard, after initially providing VA notice, 
followed by subsequent Dingess notice in February 2010, the RO 
readjudicated the claim in a supplemental statement of the case 
in July 2010.  Thus, the timing defects in the notice have been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has notified 
VA that he is not in receipt of Social Security Administration 
(SSA) benefits.  See December 2009 Board hearing at p. 18.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in February 2010, 
instructed the AOJ to send the Veteran a notice letter compliant 
with Dingess; to provide the Veteran with VA Form 21-8940, the 
Veteran's Application for Increased Compensation Based on 
Unemployability; and, if necessary, to issue a supplemental 
statement of the case.  The Board finds that the RO has complied 
with those instructions.  It sent the Veteran a notice letter 
complaint with Dingess, as well as VA Form 21-8940, in February 
2010, and it issued a supplemental statement of the case in July 
2010.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Claims for TDIU Due to 
Service-Connected Disability

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total (100 percent), when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one service-connected disability, it shall be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

Analysis:  TDIU Due to Service-Connected Disability

The Veteran currently has the following service-connected 
disabilities:  PTSD, rated as 70 percent disabling; bilateral 
tinnitus, rated as 10 percent disabling; and malaria, rated as 
noncompensable.  The Veteran's combined evaluation is thus 70 
percent disabling.  Because the Veteran has at least one 
disability ratable at 40 percent or more, and a combined rating 
of 70 percent or more, he meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

In the present appeal, the Veteran has submitted some evidence 
showing that he is unable to work; however, the Veteran has not 
submitted sufficient evidence to show that his claimed inability 
to work is attributable to one or more of his service-connected 
disabilities.  In a February 2007 letter, two VA clinicians 
diagnosed the Veteran with PTSD, and also noted that he had 
hearing loss, tinnitus, and a history of malaria; they opined 
that the Veteran "is not employable nor a candidate [for] 
vocational rehabilitation."  Because the clinicians expressly 
considered both service connected and non-service connected 
disorders, their assessment is an insufficient basis upon which 
to grant TDIU due to service connected disabilities.  See 
38 C.F.R. § 4.16; see also Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993), Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At his December 2009 Board hearing, the Veteran testified that 
"as soon as I was 50 I retired" from his job at a transit 
authority.  Id. at p. 18.  He further explained that he receives 
a retirement pension from that employer.  Id.  The Veteran also 
stated that he retired because he "couldn't work [any] more," 
and that his subsequent attempt to work as a security guard at 
the front desk of a nursing home on a per diem basis was 
unsuccessful because he "blew up at a couple of residents' 
families."  Id. at pp. 17-18.  The Board finds that the 
Veteran's inability to maintain employment at the front desk of a 
nursing home-an occupation which entails significant interaction 
with customers in a stressful environment-does not show that his 
service connected disabilities are of such severity as to render 
it impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  It is also 
unclear whether the Veteran's inability to work at the transit 
authority was attributable to his service connected disabilities, 
his non-service connected disabilities, his age, or some 
combination thereof.  The Board further finds that although the 
Veteran's age was sufficient to warrant receipt of a retirement 
pension, unemployability associated with his advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19.

Finally, the Board notes that the Veteran did not respond to VA's 
February 2010 letter, which included VA Form 21-8940, the 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) 
(the duty to assist in the development and the adjudication of a 
claim is not a one-way street).  A completed VA-Form 21-8940 is 
needed to provide information as to the Veteran's education and 
employment history.  See 38 C.F.R. § 4.16.  A veteran's 
obligation to provide certain facts, in this case by submission 
of an application for TDIU, is not an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because there is not sufficient evidence of unemployability due 
to service connected disabilities, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.





ORDER

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


